Citation Nr: 9902155	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-37 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease 
and degenerative spondylitis.

2.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a November 1998 Informal Brief of Appellant, the veterans 
representative appears to raise several service connection 
issues regarding cervical spine disability, headaches, and a 
psychiatric disorder, although it is not entirely clear 
whether the claims are for direct service connection or as 
secondary to service-connected disability basis.  These 
issues are referred to the RO for appropriate action.


REMAND

After preliminary review of the claims file, the Board is of 
the opinion that questions of a complex medical nature have 
been raised and must be clearly addressed before the Board 
can properly proceed with appellate review of the issues 
involved in this appeal.  

By rating decision in June 1973, service connection was 
established for chronic lumbosacral strain.  One of the 
issues on appeal concerns the proper disability rating to be 
assigned to reflect the current severity of that disability.  

The other issue before the Board is whether service 
connection is warranted for what has been described as lumbar 
disc disease and degenerative spondylitis.  It appears that 
the main argument advanced in this regard is that these low 
back disorders are secondary to the service-connected 
lumbosacral strain.  At the same time, argument has been 
advanced that some of the low back symptomatology which the 
RO has dismissed as due to nonservice-connected back problems 
cannot be separated from symptoms resulting from the service-
connected lumbosacral strain.  In this regard, the increased 
rating issue and the service connection issue involve 
overlapping contentions and thus should be considered closely 
related.

Although the RO duly requested a medical opinion from a VA 
examiner regarding whether the nonservice-connected back 
disorders are related to the service-connected lumbosacral 
strain, it does not appear that consideration has been given 
to the possibility of aggravation of the nonservice-connected 
disorders by the service-connected disorder under Allen v. 
Brown, 7 Vet.App. 439 (1995).  

Further, although a November 1997 request for a VA 
examination directed that the claims file be made available, 
the examiner who conducted the requested examination 
indicated in his December 1997 report that the veterans 
chart was not available and it appears from certain language 
used by that examiner that he may not have been aware of the 
medical questions posed in this case.  

Finally, it appears that the veteran and his representative 
place a great emphasis on a September 19, 1994, letter from 
Thomas D. Smith, M.D. in which Dr. Smith essentially 
commented that he was not convinced that a line could be 
drawn between the veterans back symptomatology.  However, 
the circumstances of Dr. Smiths examination of the veteran 
and review of the veterans medical records is not apparent 
from the letter itself and there are otherwise no other 
clinical treatment records from Dr. Smith which shed any 
light on the rationale for his comments.  Appropriate action 
to obtain any available records and clarify Dr. Smiths 
comments is therefore in order. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records 
(including any records of ongoing 
treatment) not already in the claims file 
should be made of record. 

2.  After obtaining any necessary consent 
to the release of medical records, the RO 
should contact Thomas D. Smith, M.D. (502 
Henry Street, Box 287, New Haven, Ind.  
46774; telephone 493-4465) and request 
the following:  a) copies of all 
examination and treatment records 
pertaining to treatment of the veteran 
for the disabilities in question and b) a 
clarifying letter explaining the 
circumstances of his examination of the 
veteran, review of the veterans medical 
records, and the rationale for the 
comments contained in his September 29, 
1994, letter.  Any evidence obtained as a 
result of this request should be 
associated with the claims file. 

3.  The veteran should then be scheduled 
for comprehensive VA orthopedic and 
neurological examination(s) for the 
purpose of ascertaining:  a) whether 
lumbar disc disease and degenerative 
spondylitis are present and, if so, 
whether they are either directly due to 
the veterans service-connected 
lumbosacral strain or whether they have 
been aggravated by the service-connected 
lumbosacral strain as outlined in 
Allen v. Brown, 7 Vet.App. 439 (1995) and 
b) to ascertain which symptomatology can 
be attributed to the service-connected 
lumbosacral strain.  It is imperative 
that the claims file be made available to 
the examiner(s) for review in connection 
with the examination(s) and all indicated 
special studies and tests should be 
accomplished.  Clinical findings should 
include neurological findings and 
orthopedic findings, to include range of 
motion results as well as any additional 
functional loss due to pain, weakness, 
and fatigue, including during flare-ups.  
The examiner(s) should clearly set forth 
a rationale for all opinions expressed.  
Specifically, the examiners should be 
asked to comment on the opinion set forth 
by Thomas D. Smith, M.D. in his September 
29, 1994, letter.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veterans claims 
can be granted.  With regard to the 
service connection claim, the RO should 
clearly consider secondary service 
connection and the dictates set forth in 
Allen v. Brown, 7 Vet.App. 439 (1995).  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to clarify complex medical 
questions and to ensure a proper record for appellate review.  
The Board intimates no opinions as to the eventual 
determinations to be made.  The veteran is free to submit 
additional evidence in support of his claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
